Case: 11-60573     Document: 00511885827         Page: 1     Date Filed: 06/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 13, 2012

                                       No. 11-60573                        Lyle W. Cayce
                                                                                Clerk

KERI M. TOWNS,

                                                  Plaintiff-Appellant
v.

NORTHEAST MISSISSIPPI ELECTRIC POWER ASSOCIATION,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:09-CV-136


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Keri M. Towns appeals from the district court’s grant of summary
judgment in favor of her former employer, Northeast Mississippi Electric Power
Association (“NEMEPA”), on her claim under the Family Medical Leave Act
(“FMLA”), 29 U.S.C. § 2601, et seq. The issue is whether Towns gave NEMEPA
adequate notice of her need for FMLA leave. Having reviewed the record de
novo and in the light most favorable to Towns as the non-movant, see Greenwell
v. State Farm Mut. Auto. Ins. Co., 486 F.3d 840, 841 (5th Cir. 2007), we conclude

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60573    Document: 00511885827      Page: 2   Date Filed: 06/13/2012



                                  No. 11-60573

that fact issues remain as to whether Towns provided NEMEPA with sufficient
notice under the FMLA. We therefore REVERSE the district court’s judgment
and REMAND for further proceedings.
      Towns began work at NEMEPA as a cashier in 2006.                 She began
experiencing pain and swelling in her hands and arms in July or August 2007.
On September 12, 2007, the pain was severe enough for Towns’s supervisor,
Linda Liggins, to instruct Towns to see a doctor. That same day, Dr. Coon
diagnosed Towns with carpal tunnel syndrome and referred her to Dr. Boyd, an
orthopedist. Dr. Boyd examined Towns the next day, prescribed medication, and
instructed Towns to return in sixty days.           Towns pursued a workers’
compensation claim for the carpal tunnel condition. On September 14, 2007,
Towns called Dr. Boyd’s office to complain that her medication was not providing
relief. She was informed that she did not have carpal tunnel but rather had a
pre-existing bone disease known as Kienbock’s Syndrome. On September 21,
2007, Towns’s workers’ compensation claim was denied based on Dr. Boyd’s
diagnosis of a pre-existing condition.
      On September 26, 2007, Towns was seen by Dr. Shaun Helmut, who
diagnosed Towns with bilateral arm pain and spasms. Towns was approved for
thirteen weeks of short term disability leave, with payments extending until
January 1, 2008. Towns arranged for the short term disability by submitting
disability forms from Dr. Helmut to Selena Crabb at NEMEPA. Crabb was the
executive secretary for the general manager and was responsible for
administering both short term disability benefits and FMLA leave.
      Because Towns also disputed the denial of her workers’ compensation
claim, she was referred to Dr. Jeffrey Cole. Upon examining Towns on October
9, 2007, Dr. Cole released her to light duty status with restrictions on the use of
her arms. Towns attempted to return to work the next day, October 10, but was
unable to perform her duties because she could not lift her left arm. According

                                         2
   Case: 11-60573   Document: 00511885827     Page: 3   Date Filed: 06/13/2012



                                 No. 11-60573

to Towns’s testimony, Liggins advised Towns to contact her doctor because she
could not work. Arlin Spence, the office manager, also told Towns to call her
doctor. Towns spoke with Dr. Cole’s nurse, who told her that Dr. Cole could not
change her work restrictions.
      Towns did not return to work after October 10, 2007. She continued
collecting short term disability benefits and was seen by more doctors. On
October 25, 2007, Dr. Cole released Towns to full duty pending a neurologic
exam. The next day, October 26, neurologist Dr. Thomas Windham, examined
Towns and wrote that Towns “[n]eeds further studies [and is u]nable to work [at]
this time.”   Dr. Rommel Childress, an orthopedic surgeon, saw Towns on
November 1 and November 8, 2007, and diagnosed her with bilateral carpal
tunnel syndrome and upper nerve entrapment. Towns testified that during this
time period she kept in constant contact with her supervisor Liggins, who was
aware of Towns’s situation. Liggins also testified that Towns kept Liggins
updated on her medical status by telling Liggins “she was going to the doctor
and . . . what the doctor was saying.”
      On December 26, 2007, a few days before Towns’s short term disability
was to end, NEMEPA sent Towns a termination letter stating, “we no longer
have a position available for you.” In April and June 2008, Towns had carpal
tunnel surgery on her right and left hands, respectively. She filed suit against
NEMEPA in 2009, alleging inter alia violation of the FMLA because NEMEPA
terminated her instead of offering her FMLA leave. The district court granted
NEMEPA summary judgment, concluding that Towns failed to provide
NEMEPA with sufficient notice that her condition entitled her to leave under
the FMLA.
      Towns argues on appeal that the district court erred in granting summary
judgment to NEMEPA. She contends that she provided sufficient information
about her serious medical condition for NEMEPA either to grant her FMLA

                                         3
   Case: 11-60573    Document: 00511885827    Page: 4    Date Filed: 06/13/2012



                                 No. 11-60573

leave or to inquire further about her need for leave before terminating her.
According to Towns, NEMEPA should have offered her FMLA leave when her
short term disability ended. Towns contends that she provided NEMEPA with
notice of her condition and the need for FMLA leave when she spoke with Selena
Crabb. She further argues that NEMEPA was also apprised of her serious
medical condition because she had been approved for short term disability and
she had detailed discussions about her condition with her supervisor Liggins, the
office manager Spence, and the general manager Robert Collier.
      NEMEPA argues that Towns never attempted to pursue FMLA leave
because she sought short term disability instead. Towns continued to contest
the workers’ compensation case and chose to remain on paid leave while
litigating the extent of her disability. According to NEMEPA, Towns’s need for
leave was therefore foreseeable, but Towns failed to comply with company policy
requiring an employee to give her department head thirty days’ notice of the
need for FMLA leave.       It argues that because Selena Crabb was not a
department head, Towns’s discussions with Crabb or other co-workers about her
condition were insufficient. Because we must resolve uncertainties in favor of
Towns, we conclude that there is a fact issue as to what Towns told Crabb and,
consequently, the adequacy of Towns’s notice to NEMEPA about her medical
condition.
      Under the FMLA, an eligible employee is permitted twelve weeks of
unpaid leave each year if the employee is unable to work because of a “serious
health condition.” 29 U.S.C. § 2612(a)(1)(D). If an employee’s need for leave is
foreseeable, the Act requires the employee to provide the employer with thirty
days of notice. Greenwell, 486 F.3d at 842 (citing 29 C.F.R. § 825.302). For
unforeseeable absences, the employee must provide notice “‘as soon as
practicable.’”   Id. (quoting 29 C.F.R. § 825.303(a)).     The adequacy of an
employee’s notice of the need for leave is dependent on the facts and

                                       4
   Case: 11-60573      Document: 00511885827   Page: 5   Date Filed: 06/13/2012



                                  No. 11-60573

circumstances of each case. Manuel v. Westlake Polymers Corp., 66 F.3d 758,
764 (5th Cir. 1995).
      “An employee need not expressly assert rights under the FMLA or even
mention the FMLA.” Saenz v. Harlingen Med. Ctr., L.P., 613 F.3d 576, 583 (5th
Cir. 2010); Willis v. Coca Cola Enters., Inc., 445 F.3d 413, 417 (5th Cir. 2006).
“The critical question is whether the information imparted to the employer is
sufficient to reasonably apprise it of the employee’s request to take time off for
a serious health condition.” Satterfield v. Wal-Mart Stores, Inc., 135 F.3d 973,
977 (5th Cir. 1998) (internal quotation marks, citation, and emphasis omitted).
The employee must provide such information about her condition as will make
it evident that the FMLA is implicated. Id. at 981. The burden will shift to the
employer to make further inquiry as to whether the leave qualifies for FMLA
protection. Id. at 982 (citing Gay v. Gilman Paper Co., 125 F.3d 1432, 1433–36
(11th Cir. 1997)); see also Willis, 445 F.3d at 417 (noting under regulations the
employer’s responsibility to designate leave as FMLA-qualifying); 29 C.F.R.
§ 825.303(b) (“The employer will be expected to obtain any additional required
information through informal means.”).
      In the present case, Towns testified that she inquired about FMLA leave
from Selena Crabb but that such leave was never offered to her by NEMEPA.
She testified that Crabb claimed not to know about the FMLA. In contrast,
Crabb testified that Towns asked her about “FMLA short term disability,” which
are two different things. According to Crabb, because Towns clarified that she
was interested only in paid, short-term leave, Crabb gave Towns the short term
disability forms. For purposes of summary judgment, we must accept Towns’s
version of events.
      The district court held that even if Towns asked Crabb about FMLA leave,
Crabb was only the secretary to the general manager rather than the
“department head” to whom notice of FMLA leave must be given under

                                        5
   Case: 11-60573      Document: 00511885827        Page: 6    Date Filed: 06/13/2012



                                     No. 11-60573

NEMEPA’s company policy.            But Crabb expressly testified that she was
responsible for FMLA leave, and that she also would suggest to employees that
they take FMLA leave. She further testified that Towns would have been
eligible for FMLA leave after her short term disability ended if Towns had
supporting medical documentation. Towns had such documentation, but Crabb
never asked her for further information. General Manager Robert Collier also
testified that Towns was eligible for FMLA leave and that the leave would have
been offered to Towns if she had requested it. Because the evidence conflicts
both as to what Towns told Crabb and who had responsibility for FMLA leave,
we think there is a fact issue as to whether Towns made an adequate request for
FMLA leave from NEMEPA by speaking to Crabb.1 See, e.g., Hopson v. Quitman
Cnty. Hosp. & Nursing Home, Inc., 126 F.3d 635, 637 (5th Cir. 1997) (adequacy
of notice for FMLA purposes may present issue of fact depending on
circumstances).
       Towns did continue to litigate her workers’ compensation claim, and at one
point she also contacted the general manager, Collier, about coming back to work
on light duty status. These facts could suggest that Towns was not interested
in unpaid FMLA leave, and that NEMEPA was unaware of a diagnosis that
precluded Towns from working. On the other hand, it is not surprising that an
employee would want to be paid for as long as possible, either through workers’
compensation or short term disability. An employer is not required to be
clairvoyant about the employee’s need for FMLA leave due to an inability to
work. See Satterfield, 135 F.3d at 980 (holding that employee did not provide
adequate notice where employee’s mother informed employer only that employee


      1
         It is also not clear from the record when Towns may have spoken to Crabb about
FMLA leave. Crabb testified that Towns asked about “FMLA short term disability . . . [o]nly
at the beginning” when Towns was first out. Towns testified that she asked about “FMLA
leave.” We cannot tell from this record whether Crabb and Towns were referring to the same
inquiry or two different inquiries.

                                            6
   Case: 11-60573       Document: 00511885827          Page: 7    Date Filed: 06/13/2012



                                       No. 11-60573

could not work because of pain but wanted to make up the missed time, and
employee made no attempt to update the employer on her status or her pending
doctor’s appointment). But the facts and circumstances as articulated by Towns
suggest that a reasonable jury could conclude that Towns would have pursued
FMLA leave had Crabb inquired further and provided her with that opportunity.
Because we believe that there is a fact issue as to whether Towns provided
NEMEPA with sufficient notice of her need for FMLA leave, the district court’s
judgment is reversed and the case is remanded for further proceedings.2
       REVERSED AND REMANDED.




       2
          NEMEPA argues that we may affirm the district court’s judgment on the alternative
ground that Towns’s FMLA claim is barred by the doctrine of res judicata because of an earlier
suit that Towns filed against NEMEPA. Upon review of the facts alleged in each complaint,
however, we agree with the district court that Towns’s earlier suit, which alleged a violation
of the Fair Labor Standards Act (“FLSA”), did not arise from the same nucleus of operative
facts as the FMLA claim. See, e.g., Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 313 (5th
Cir. 2004) (setting forth the test for res judicata). Contrary to NEMEPA’s argument, Towns
did not claim in both suits that her 2007 termination was wrongful but under different legal
theories. Although both claims implicated Towns’s employment with NEMEPA generally, the
critical allegations of the FLSA claim were that NEMEPA failed to pay Towns for hours
performed outside of normal hours and lacked a policy to account for hours worked before or
after an employee’s shift. The FMLA claim alleged that NEMEPA terminated Towns when
she was still eligible for twelve more weeks of leave. The factual scenarios of the two actions
are not parallel. See Agrilectric Power Partners, Ltd. v. Gen. Elec. Co., 20 F.3d 663, 665 (5th
Cir. 1994).

                                              7